Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Advanced Diabetic Solutions, LLC,
(PTAN: 56638600040),
Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-13-796
Decision No. CR2987

Date: November 7, 2013

DECISION

I grant the motion of the Centers for Medicare & Medicaid Services (CMS) for summary
disposition and sustain the CMS revocation of Petitioner Advanced Diabetic Solutions,
LLC’s enrollment as a supplier in the Medicare program.'

I. Background

Prior to the revocation at issue in this case, Petitioner was enrolled in the Medicare
program as a supplier of durable medical equipment, prosthetics, orthotics and supplies
(DMEPOS). Ina letter dated February 1, 2013, National Supplier Clearinghouse (NSC),
the CMS contractor, informed Petitioner that its billing number was revoked
retroactively, effective January 7, 2013. CMS Exhibit (Ex.) 1. The letter stated that an
NSC inspector twice attempted to conduct a site visit of Petitioner’s business location,
but was unsuccessful because the facility was closed during the posted hours of
operation, in violation of 42 C.F.R. §§ 424.57(c) and 424.535(a)(5)(ii). CMS Ex. 1. On
February 7, 2013, Petitioner requested reconsideration. CMS Ex. 4. In its

' A “supplier” is a “physician or other practitioner, or an entity other than a provider, that

furnishes health care services under Medicare.” 42 C.F.R. § 400.202.

reconsideration request, Petitioner acknowledged that the facility was closed on those
days, but offered explanations as to why its facility was not open on those two occasions.
CMS Ex. 4. The Medicare hearing officer issued an unfavorable reconsideration decision
on March 22, 2013. CMS Ex. 6. Petitioner timely filed a request for hearing (RFH)
before an administrative law judge (ALJ) by letter dated May 20, 2013, and I issued an
Acknowledgment and Initial Docketing Order (Order).

Pursuant to the Order, on June 5, 2013 CMS filed a Motion for Summary Judgment and
accompanied it with a memorandum (CMS Motion). CMS proffered six exhibits in
support of its Motion. On June 24, 2013, Petitioner filed its Response to the CMS
Motion (P. Response) and proffered two copies of its employee handbook that I reference
as P. Ex. 1. In the absence of objection from either party, I admit all the proffered
exhibits into the record.

Il. Controlling Statutes and Regulations

Pursuant to section 1834(j)(1)(A) of the Social Security Act, a DMEPOS supplier may
not be reimbursed for items provided to an eligible Medicare beneficiary unless the
supplier has a supplier number issued by the Secretary of the U.S. Department of Health
& Human Services. To receive a supplier number, a DMEPOS supplier must meet and
maintain each of the supplier enrollment standards set forth in 42 C.F.R.

§§ 424.57(c)(1)-(30). Among other things, a DMEPOS supplier must maintain a
physical facility on an appropriate site which is in a location that is accessible to the
public, staffed during posted hours of operation, and maintained with a visible sign and
posted hours of operation. 42 C.F.R. § 424.57(c)(7). Also, a DMEPOS supplier must
permit CMS or its agent to conduct on-site inspections to determine supplier compliance
with each of the enrollment standards. 42 C.F.R. § 424.57(c)(8). CMS will revoke a
currently-enrolled Medicare supplier’s billing privileges if CMS or its agent determines
that the supplier is not in compliance with any supplier enrollment standard. 42 C.F.R.
§ 424.57(d); see also 18661CPayday.com, DAB No. 22839, at 13 (2009) (“[FJailure to
comply with even one supplier standard is a sufficient basis for revoking a supplier's
billing privileges.”).

In addition, if an on-site visit reveals that a supplier is no longer operational, or
otherwise fails to meet one of the supplier standards, CMS may revoke the supplier's
Medicare billing privileges. 42 C.F.R. § 424.535(a)(5)(ii). A provider or supplier is
operational if it “has a qualified physical practice location, is open to the public for the
purpose of providing health care related services, is prepared to submit valid Medicare
claims, and is properly staffed, equipped, and stocked . . . to furnish these items or
services.” 42 C.F.R. § 424.502. The effective date of revocation is the date CMS
determines the supplier was no longer operational. 42 C.F.R. § 424.535(g).
Ill. Issues, Findings of Facts and Conclusions of Law
A. Issue

The issue before me in this case is whether CMS or its contractor had a basis to revoke
Petitioner’s enrollment as a supplier in the Medicare program.

B. Findings of Facts and Conclusions of Law

CMS is entitled to summary disposition because the undisputed facts
establish that Petitioner was not operational in violation of 42 C.F.R.
§ 424.57(c)(7).

Summary disposition is appropriate when a case presents no issue of material fact, and its
resolution turns on questions of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-
48 (1986). The Departmental Appeals Board (Board) has stated that, “[w]hile the Federal
Rules of Civil Procedure (FRCP) are not binding in this administrative appeal, we are
guided by those rules and by judicial decisions on summary judgment... .” Senior
Rehabilitation and Skilled Nursing Center, DAB No. 2300, at 3 (2010) (internal citation
omitted). The party moving for summary judgment carries the initial burden of showing
that there are no genuine issues of material fact and that it is entitled to judgment as a
matter of law. Jd. If the moving party carries its burden, then the non-moving party must
come forward with specific facts showing that there is a genuine issue for trial. Jd.

Furthermore, in determining whether there are genuine issues of material fact, I must
view the evidence in the light most favorable to the non-moving party, drawing all
reasonable inferences in that party’s favor. Jd. (citing United States v. Diebold, Inc., 369
U.S. 654, 655 (1962)). Finally, the Board has instructed that for purposes of summary
judgment, an ALJ should not engage in assessing credibility or evaluating the weight of
conflicting evidence. Holy Cross Village at Notre Dame, DAB No. 2291, at 5 (2009).

I find that summary disposition is appropriate in this case because there are no material
facts in dispute, and because this case turns entirely on questions of law. I conclude that
CMS’s position is correct as a matter of law.

In this case, the material and dispositive facts are not in dispute. Petitioner was a
DMEPOS supplier that participated in the Medicare program. Petitioner’s posted hours
of operation were Monday through Friday, 9:00 a.m. through 4:30 p.m. CMS Exs. 2-3.
On December 24, 2012, at approximately 12:32 p.m., an NSC site inspector attempted to
inspect Petitioner’s facility, but found the facility closed and unoccupied. Jd. The site
inspector attempted a second site visit on January 7, 2013, at approximately 10:20 a.m.,
but again Petitioner’s facility was closed and unoccupied. Jd.
Petitioner admits that the facility was closed on both December 24, 2012 and January 7,
2013 during posted business hours; however, Petitioner offers what it asserts is a

reasonable explanation for t
conducted on December 24,

e closures. Petitioner explains that the first site visit was
2012, Christmas Eve, which is a company-wide holiday. In

support of this assertion, Petitioner provides a copy of its employee handbook. P. Ex. 1.
Petitioner explains that on the day of the second site visit conducted on January 7, 2013,

the two employees who staf:

relevant supplier standards

of operation.” 42 C.F.R. § 4

DMEPOS supplier standard

IV. Conclusion

program.

the facility, a married couple, needed to close the facility to
tend to a family emergency (a critically ill parent).

For purposes of summary judgment, I accept Petitioner’s assertions as true. However, the
lo not permit exceptions to the regulation. The regulations
require suppliers to maintain facilities that are “accessible and staffed during posted hours
24.57(c)(7)(i)(C). The undisputed facts establish that
Petitioner’s facility was closed at the times the site inspector attempted a visit: at a bit
past noon on December 24, 2012 for Christmas Eve holiday; and on January 7, 2013 for a
family emergency that ostensibly required both employees to be absent and for which no
alternate arrangements could be made. Based on the undisputed facts then, Petitioner
failed to meet these applicable standards.

Thus, for the reasons stated above, I find that CMS had a basis to revoke Petitioner’s
enrollment as a supplier in the Medicare Program for failure to comply with the
at 42 C.F.R. § 424.57(c)(7)(i)(C).

Because the undisputed facts establish that Petitioner did not meet all the standards
required by 42 C.F.R. § 424.57(c), I grant CMS’s motion for summary disposition and
sustain the revocation of Petitioner’s enrollment as a DMEPOS supplier for the Medicare

/s/

Richard J. Smith
Administrative Law Judge
